Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 6 January 2021, is acknowledged.  No claims are amended therein.  Accordingly, claims 10 – 19 remain available for active consideration.
REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 10 – 12 and 14 – 19 pursuant to 35 U.S.C. § 103, as being obvious over US 2017/0266339 A1 to Landolina, J., claiming priority to 12 November 2011 (“Landolina ‘339”), is hereby maintained.  
The Invention As Claimed 
	Applicants claim a hemostatic composition comprising an anion exchanger and a calcium salt, wherein the composition is devoid of polyanions, wherein said anion exchanger comprises one or more positively-charged groups bound to a matrix, wherein the anion exchanger comprises one or more positively-charged groups bound to a matrix and wherein said positively-charged groups are provided by a base,  wherein the anion exchanger comprises one or more positively-charged groups bound to a matrix, wherein said positively-charged groups are provided by a weak base, and wherein the weak base comprises an amino group selected from the group consisting of a primary amino group, a secondary amino group, a tertiary amino group, or a combination thereof, wherein the anion exchanger comprises one or more positively-charged groups bound to a matrix, wherein the positively-charged groups are provided by a weak base, and wherein the weak base consists of diethylaminoethyl (DEAE) groups, wherein the anion 
The Teachings of the Cited Art 
Landolina ‘339 discloses a biocompatible composition comprising one or more polyanionic polymers, and one or more polycationic polymers, such as chitosan or DEAE-dextran, the composition speeding up hemostasis without the need for the application of pressure, wherein the composition may further comprise a cross-linking agent, such as an aqueous calcium chloride (see Abstract), wherein the one or more polyanionic polymers include at least one cross-linkable polymer (see ¶[0014]), wherein the ratio of the polycationic polymer to the polyanionic polymer may be improved, providing varying degrees of efficiency in wound healing (see ¶[0018]), wherein, in a specific embodiment, the composition comprises about 0.1 to 95% wgt of a cross-linkable polyanionic polymer, and a hemophilic polymer comprising about 1 to 90% wgt, the weights relative to the total weight of the composition (see ¶[0027]), wherein the cationic component of a polymer is modified with a diethylaminoethyl (DEAE) group (see ¶[0028]; see also FIG. 3D), wherein the composition is used as a carrier for a therapeutic agent such as a drug (see ¶[0036]), wherein the polycationic polymer comprises from about 1 to 90% wgt of the composition (see ¶[0042]), and wherein the composition may be provided in a kit comprising solutions of each of the polymeric components, and the cross-linking agent (see ¶[0044]).  The Examiner notes that the reference does not teach the claimed subject matter with sufficient specificity for anticipation; hence, this rejection is made pursuant to 35 U.S.C. § 103.
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a biocompatible composition comprising one or more polycationic polymers, such as DEAE-dextran, wherein the composition comprises about 0.1% wgt of a polyanionic polymer, wherein the composition may further comprise a cross-linking agent, such as an aqueous calcium chloride, wherein the polymer is modified with a diethylaminoethyl (DEAE) group to form the cationic component, wherein the composition is used as a carrier for a therapeutic agent such as a drug (see ¶[0036]), wherein the composition is provided in a kit comprising solutions of each of the polymeric components, and the cross-linking agent, as taught by Landolina ‘339.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the reference demonstrating the effectiveness of the composition in hemeostasis.
	With respect to the limitation recited in claim 10, the limitation directed to the claimed composition comprising an “anionic exchanger,” the Examiner notes that Landolina ‘339 does not expressly characterize the polycationic polymers disclosed therein as “anion exchangers.”  However, it is the Examiner’s position that one of ordinary skill in the relevant art would recognize that a polycationic polymer, such as DEAE-dextran, would be able to “exchange” various anionic entities on the cationic DEAE groups on the core dextran polymer.
	With respect to the limitation recited in claim 10 directed to the composition of the invention being “devoid of polyanions,” the Examiner notes that the reference teaches that the polyanionic component may be present at concentrations as low as “about 0.1%” wgt (see ¶[0027]), which logically and grammatically encompasses concentrations below 0.1% wgt.  In prima facie obvious.
	With respect to the limitation recited in claim 14, which limitation is directed to the positively-charged groups bound to the polymer matrix being provided “by a weak base,” the Examiner notes that Landolina ‘339 does not expressly disclose that the cationic DEAE groups on DEAE-dextran cationic polymer are provided by “a weak base.”  However, given that claim 15 recites that positively-charged DEAE groups are provided by “a weak base,” the DEAE-dextran polymer disclosed in the reference would meet this express limitation.
	With respect to claim 17, which claim recites a limitation directed to the hemostatic compositions of the invention being “substantially devoid of any protein of the blood clotting cascade,” the Examiner notes that the cited reference does not expressly teach the absence of such proteins.  However, the Examiner further notes that the reference teaches, at ¶[0036], that the disclosed hemostatic compositions can comprise therapeutic agents.  Among these therapeutic agents are thrombin, prothrombin, and Factor VIII.  One of ordinary skill in the art would recognize that these compounds are proteins from the blood clotting cascade.  It is the Examiner’s position, based on the disclosure of ¶[0036], that the reference teaches multiple embodiments, only some of which comprise proteins from the blood clotting cascade.  Consequently, those embodiments that do not comprise the disclosed proteins would meet the express limitation of claim 17.
	The Examiner notes that claim 21 recites a limitation directed to a hemostatic composition prepared by a specific method.  It is the Examiner’s position that such recitation See MPEP § 2113.  Consequently, the process limit is not accorded patentable weight.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 10 – 12 and 14 – 19 would have been obvious within the meaning of 35 USC § 103(a).
The rejection of claim 13 pursuant to 35 U.S.C. § 103, as being obvious over Landolina ‘339 as applied to claims  10 – 12 and 14 – 19 above, and further in view of US 8,110,208 to Hen, J., claiming priority to 30 March 2009 (“Hen ‘208”), is hereby maintained.
The Invention As Claimed 
	The invention with respect to claim 10 is described above.  In addition, Applicants claim a hemostatic composition, wherein the anion exchanger comprises one or more positively-charged groups bound to a matrix; wherein said positively-charged groups are provided by a strong base, and wherein the strong base comprises quaternary amino groups.  
The Teachings of the Cited Art 
	The teachings of Landolina ‘339 are relied upon as set forth in the above rejection of claims 10 – 12 and 14 – 19.  The reference does not disclose a hemostatic composition wherein the anion exchanger comprises one or more positively-charged quaternary amino groups.  The teachings of Hen ‘208 remedy that deficiency.
	Hen ‘208 discloses a hemostatic composition for stopping or decreasing blood flow from a wound, the composition comprising a mixture of a cationic and an anionic cation exchange material, the mixture comprising a copolymer of diallyl dimethylammonium chloride (DADMAC) and acrylamide, and the hydrogen form of a cross-linked, sulfonated polystyrene (hydrogen see Abstract; see also Col. 2, ll. 25 - 34), and wherein the composition further includes calcium compounds (see Col. 4, ll. 61 – 67).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a biocompatible composition comprising one or more polycationic polymers and a cross-linking agent, such as an aqueous calcium compound, according to the teachings of Landolina ‘339, wherein the polycationic polymer is a copolymer of diallyl dimethylammonium chloride (DADMAC) and acrylamide, as taught by Hen ‘208.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Hen ‘208 demonstrating the effectiveness of the DADMAC copolymer in the disclosed hemostatic composition, further demonstrating the interchangeability of such polycationic species in hemostatic compositions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 13 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has carefully considered the Applicants’ arguments submitted 6 January 2021, but finds them to be unpersuasive.  With respect to the limitation recited in claim 1 directed to the composition of the invention being “devoid of polyanions, Applicants argue that the teachings of Landolina ‘339 would not read on the limitation in question.  In support of this, Applicants state that “according to the Landolina's specification, the term ‘about’ should be interpreted as ‘equal or more than 0.1 % polyanionic polymers’ in view that nowhere in Landolina's specification defines the term ‘about’, nowhere in the specification shows or discloses polyanionic polymer e.g. polyanionic polymer disclosed in the composition are up to 95% [0027] [0038]).”  The Examiner respectfully disagrees with Applicants’ interpretation of the reference in question, which interpretation the Examiner considers to be overly narrow.  Although not specifically defined by the cited reference, it is customary practice, not only grammatically, but also in patent law, to interpret a limit on a quantitative range expressed as “about” x to encompass both above and below x.  See MPEP § 2144.05 I.: “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of ‘about 1-5%’ while the claim was limited to ‘more than 5%.’ The court held that ‘about 1-5%’ allowed for concentrations slightly above 5% thus the ranges overlapped.).”
	Although Applicants accurately state that the reference does not expressly disclose polyanions at less than 0.1%, the conclusion that the reference does not teach or suggest compositions with less than 0.1% polyanions is, again, an overly narrow interpretation of the teachings of the reference.  In this regard, Applicants are reminded that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).”  See MPEP § 2123.  Further, a reference may be relied upon for all that it would have reasonably suggested to Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  Thus, the absence in the cited reference of specific embodiments expressly comprising less than 0.1% polyanions does not control on the applicability of the reference’s teachings to the limitation at issue.
	Consequently, in light of the above discussion, Applicants’ arguments are unpersuasive, and the rejections are maintained.
NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL.  
##The Office reminds Applicants of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CONCLUSION 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619